DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zaglio (WO 2015/001523) in view of Ghosal (US 2020/0075828) and further in view of Oota (JP 2006165457A - see attached machine translation). 
	Regarding claim 1, Zaglio discloses a thermoelectric element comprising: a first metal substrate ([0026]) including a first through-hole formed therein ([0048] L2).
	Zaglio does not explicitly disclose a first insulating layer disposed on the first metal substrate.
	Ghosal discloses a thermoelectric element and further discloses the substrate layer may be made of one of a ceramic, an insulator and metal combination, and an insulator and semiconductor combination ([0006] L45-57).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the substrate of Zaglio with an insulator and metal combination, as disclosed by Ghosal, because as evidenced by Ghosal, the use of an insulator and metal combination to form the substrate layer of a thermoelectric element amounts to the use of known components in the art for their intended purpose to 
	Modified Zaglio discloses including a second through-hole formed at a position corresponding to the first through-hole (the insulating layer of modified Zaglio surrounds the attachment element of Zaglio).
	Modified Zaglio discloses a first electrode part disposed on the first insulating layer and including a plurality of first electrodes (Zaglio - 11 in Fig. 1); a semiconductor structure disposed on the first electrode part (Zaglio - P and N in Fig. 1); a second electrode part disposed on the semiconductor structure and including a plurality of second electrodes (Zaglio - bottom 11 in Fig. 1).
	Modified Zaglio discloses a second insulating layer disposed on the second electrode part (Ghosal - [0006] L45-57; note: the term "on" does not require direct physical contact or the absence of intermediate components); and a second metal substrate disposed on the second insulating layer (Ghosal - [0006] L45-57).
	Modified Zaglio discloses a second metal substrate disposed on the second insulating layer (Zaglio - [0026]; Ghosal - [0006] L45-57), wherein the first metal substrate includes a first outer periphery, a second outer periphery, a third outer periphery, and a fourth outer periphery which define a shape of the first metal substrate, the first outer periphery and the fourth outer periphery are opposite to each other, the second outer periphery and the third outer periphery are opposite to each other between the first outer periphery and the fourth outer periphery (Zaglio - 14 in Figures 1 
	Zaglio does not explicitly disclose at least one of the plurality of first electrodes includes an extension portion extending toward the first outer periphery from the first region such that the extension portion is provided on the first insulating layer and on the first metal substrate.
	Oota discloses a thermoelectric element and further discloses connecting the wiring to the thermoelectric element from the back side of the substrate to prevent damage to the wiring and connection portion between the wiring and the thermoelectric element due to heat ([0018]).  Oota further discloses at least one of the plurality of first electrodes includes an extension portion (wiring 11a in Figure 10b) extending toward the first outer periphery from the first region such that the extension portion is provided on the substrate (11a in Figure 10b).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include an extension portion, as disclosed by Oota, to at least one of the plurality of first electrodes of Zaglio, because as taught by Oota, connecting the wiring to the thermoelectric element from the back side of the substrate prevents damage to the wiring and connection portion between the wiring and the thermoelectric element due to heat ([0018]).
	Modified Zaglio discloses the first through-hole is formed in an inside of the first region (Zaglio - 31 in Fig. 3).  Modified Zaglio discloses the extension portion (Oota - 
	While modified Zaglio does not explicitly disclose a shortest distance between the second outer periphery of the first metal substrate and a surface closest to the second through hole in a first electrode, which is closest to the second through-hole among the plurality of first electrodes disposed between the second outer periphery and the second through hole, is 90% to 110% of a shortest distance between the second outer periphery of the first metal substrate and the extension portion provided on the first insulating layer and on the first metal substrate, it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70.
	Additionally, such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
	Regarding claim 2, modified Zaglio discloses all the claim limitations as set forth above.  

In re Japikse, 86 USPQ 70.
	Regarding claim 3, modified Zaglio discloses all the claim limitations as set forth above. 
	While modified Zaglio does not explicitly disclose a shortest distance between the first region and the first outer periphery is 1.2 to 2.5 times the shortest distance between the second outer periphery and the extension portion, it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70.
	Additionally, such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
	Regarding claim 4, modified Zaglio discloses all the claim limitations as set forth above.  
	While modified Zaglio does not explicitly disclose the shortest distance between the second outer periphery and the extension portion is greater than or equal to 12 mm, it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70.
	Additionally, such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
	Regarding claim 5, modified Zaglio discloses all the claim limitations as set forth above.
	While modified Zaglio does not explicitly disclose a shortest distance between an edge of the second through-hole and the first electrode, which is closest to the edge of the second through-hole among the plurality of first electrodes, is 50 to 180 times a In re Japikse, 86 USPQ 70.
	Additionally, such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
	Regarding claim 6, modified Zaglio discloses all the claim limitations as set forth above.  
	While modified Zaglio does not explicitly disclose the shortest distance between the edge of the second through-hole and the first electrode, which is closest to the edge of the second through-hole among the plurality of first electrodes, is greater than or equal to 8 mm, it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70.
	Additionally, such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
	Regarding claim 7, modified Zaglio discloses all the claim limitations as set forth above.  Modified Zaglio further discloses the second insulating layer includes a third through-hole formed at a position corresponding to the first through-hole (Zaglio - [0048] L2; it is noted that the second insulating layer of modified Zaglio contains a through-hole corresponding to the first through-hole in which attachment element 30 is placed), the second metal substrate includes a fourth through-hole formed at a position corresponding to the first through-hole (Zaglio - [0048] L2), and the thermoelectric element further comprises a coupling member disposed between the first through-hole and the fourth through-hole (Zaglio - attachment element 30).
	Regarding claim 8, modified Zaglio discloses all the claim limitations as set forth above.  Modified Zaglio further discloses a heat sink disposed on the second metal substrate and including a fifth through-hole formed at a position corresponding to the first through-hole (Zaglio - Fig. 7; [0074]).
	Regarding claim 15, modified Zaglio discloses all the claim limitations as set forth above.
In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
	Regarding claim 16, modified Zaglio discloses all the claim limitations as set forth above.  Modified Zaglio further discloses the extension portion includes a first terminal electrode and a second terminal electrode on the first insulating layer (Oota - 11a on 19 in Figure 10b), a first connection unit is disposed on the first terminal electrode, and a second connection unit is disposed on the second terminal electrode (Zaglio - a connection to an external electrical circuit allowing for direct current flow is disclosed in lines 20 and 21 of page 9).
	Regarding claim 17, modified Zaglio discloses all the claim limitations as set forth above.  
	While modified Zaglio does disclose each of the first connection unit and the second connection unit is a connector (Zaglio - a connection to an external electrical circuit allowing for direct current flow is disclosed in lines 20 and 21 of page 9), the limitation requiring the connector to be connected to an electric wire does not require 
	Regarding claim 18, Zaglio discloses a power generation device comprising a first fluid flow part ([0074] - [0077]) and a second fluid part ([0078] - [0080]; ducts disclosed in [0080]); and a thermoelectric element disposed between the first fluid flow part and the second fluid flow part ([0080] - conversion device 10), wherein the thermoelectric element includes: a first metal substrate ([0026]) including a first through-hole formed therein ([0048] L2).
	Zaglio does not explicitly disclose a first insulating layer disposed on the first metal substrate.
	Zaglio does not explicitly disclose a first insulating layer disposed on the first metal substrate.
	Ghosal discloses a thermoelectric element and further discloses the substrate layer may be made of one of a ceramic, an insulator and metal combination, and an insulator and semiconductor combination ([0006] L45-57).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the substrate of Zaglio with an insulator and metal 
	Modified Zaglio discloses including a second through-hole formed at a position corresponding to the first through-hole (the insulating layer of modified Zaglio surrounds the attachment element of Zaglio).
	Modified Zaglio discloses a first electrode part disposed on the first insulating layer and including a plurality of first electrodes (Zaglio - 11 in Fig. 1); a semiconductor structure disposed on the first electrode part (Zaglio - P and N in Fig. 1); a second electrode part disposed on the semiconductor structure and including a plurality of second electrodes (Zaglio - bottom 11 in Fig. 1).
	Modified Zaglio discloses a second insulating layer disposed on the second electrode part (Ghosal - [0006] L45-57; note: the term "on" does not require direct physical contact or the absence of intermediate components); and a second metal substrate disposed on the second insulating layer (Ghosal - [0006] L45-57).
	Modified Zaglio discloses a second metal substrate disposed on the second insulating layer (Zaglio - [0026]; Ghosal - [0006] L45-57), wherein the first metal substrate includes a first outer periphery, a second outer periphery, a third outer periphery, and a fourth outer periphery which define a shape of the first metal substrate, 
	Zaglio does not explicitly disclose at least one of the plurality of first electrodes includes an extension portion extending toward the first outer periphery from the first region such that the extension portion is provided on the first insulating layer and on the first metal substrate.
	Oota discloses a thermoelectric element and further discloses connecting the wiring to the thermoelectric element from the back side of the substrate to prevent damage to the wiring and connection portion between the wiring and the thermoelectric element due to heat ([0018]).  Oota further discloses at least one of the plurality of first electrodes includes an extension portion (wiring 11a in Figure 10b) extending toward the first outer periphery from the first region such that the extension portion is provided on the substrate (11a in Figure 10b).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include an extension portion, as disclosed by Oota, to at least one of the plurality of first electrodes of Zaglio, because as taught by Oota, connecting the wiring to the thermoelectric element from the back side of the substrate prevents damage to the wiring and connection portion between the wiring and the thermoelectric element due to heat ([0018]).

	While modified Zaglio does not explicitly disclose a shortest distance between the second outer periphery of the first metal substrate and a surface closest to the second through hole in a first electrode, which is closest to the second through-hole among the plurality of first electrodes disposed between the second outer periphery and the second through hole, is 90% to 110% of a shortest distance between the second outer periphery of the first metal substrate and the extension portion provided on the first insulating layer and on the first metal substrate, it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70.
	Additionally, such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

	Regarding claim 19, modified Zaglio discloses all the claim limitations as set forth above.  
	While modified Zaglio does not explicitly disclose the shortest distance between the second outer periphery and the extension portion is greater than or equal to 12 mm, it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70.
	Additionally, such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
	Regarding claim 20, modified Zaglio discloses all the claim limitations as set forth above.  
	While modified Zaglio does not explicitly disclose the shortest distance between the edge of the second through-hole and the first electrode, which is closest to the edge of the second through-hole among the plurality of first electrodes, is greater than or equal to 8 mm, it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70.
	Additionally, such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zaglio (WO 2015/001523) in view of Ghosal (US 2020/0075828) further in view of Oota (JP  as applied to claim 8 above, and further in view of Ramey et al. (US 3,110,628).
	Regarding claim 9, modified Zaglio discloses all the claim limitations as set forth above.  
	While modified Zaglio discloses the coupling member is disposed between the fourth through-hole and the fifth through-hole (Zaglio - 30 in Fig. 7), modified Zaglio does not explicitly disclose the thermoelectric element further comprises an insulating insertion member disposed to be adjacent to the fifth through-hole on the heat sink.
	Ramey discloses a thermoelectric element and further discloses that bolts 52 are electrically insulating and, preferably, thermally insulated to prevent a thermal or electrical shunt between the heat source and the heat sink (C4/L39-42).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to electrically and thermally insulate the coupling member of modified Zaglio from the heat sink, as disclosed in Ramey, because as taught by Ramey, the insulation prevents a thermal or electrical shunt between the heat source and the heat sink (C4/L39-42).
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zaglio (WO 2015/001523) in view of Ghosal (US 2020/0075828) further in view of Oota (JP 2006165457A - see attached machine translation) as applied to claim 7 above, and further in view of Horio (US 2009/0301540).
Regarding claim 12, modified Zaglio discloses all the claim limitations as set forth above.

Horio discloses a thermoelectric element and further discloses sheets of filler-containing synthetic resin in the substrate ([0075] L2-3; one of the sheets disclosed satisfies the limitation requiring a third insulating layer between the first insulating layer and the first electrode part).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the substrate of modified Zaglio in the manner disclosed by Horio, because as evidenced by Horio, the use of the substrate disclosed amounts to the use of a known material in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when forming the thermoelectric element substrate of modified Zaglio with the materials disclosed based on the teaching of Horio. 
	Modified Zaglio discloses a sixth through-hole formed at a position corresponding to the first through-hole (the attachment element 30 extends through the third insulating layer of modified Zaglio).
	Regarding claim 13, modified Zaglio discloses all the claim limitations as set forth above.  Modified Zaglio further discloses the first insulating layer includes a resin and an inorganic material (Horio - [0051]).
	Regarding claim 14, modified Zaglio discloses all the claim limitations as set forth above.  Modified Zaglio further discloses the inorganic material includes aluminum oxide (Horio - [0051] L6-7).
Claims 1-6 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oota (JP 2006165457A - see attached machine translation) in view of Ghosal (US 2020/0075828).
	Regarding claim 1, Oota discloses a thermoelectric element comprising: a first insulating layer ([0022] - substrate 19) including a through-hole ([0008] lines 100-101), a first electrode part disposed on the first insulating layer and including a plurality of first electrodes ([0022]; 18 in Fig. 4); a semiconductor structure disposed on the first electrode part ([0022]); a second electrode part disposed on the semiconductor structure and including a plurality of second electrodes ([0022]; 17 in Fig. 4); the first electrode part includes a first region vertically overlapping the plurality of second electrodes (depicted in Figures 10a and 12), at least one of the plurality of first electrodes includes an extension portion extending toward the first outer periphery from the first region such that the extension portion is provided on the first insulating layer (11a on 19 in Figures 7, 8, 10a, 10b, and 12).
	While Oota does disclose a ceramic substrate ([0022]), Oota does not explicitly disclose a first metal substrate.
	Ghosal discloses a thermoelectric element and further discloses the substrate layer may be made of one of a ceramic, an insulator and metal combination, and an insulator and semiconductor combination ([0006] L45-57).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the substrate of Oota with an insulator and metal combination, as disclosed by Ghosal, because as evidenced by Ghosal, the use of an insulator and metal combination to form the substrate layer of a thermoelectric element 
	Modified Oota discloses a second insulating layer disposed on the second electrode part (Oota - middle 19 in Fig. 12; Ghosal - [0006] L45-57; note: the term "on" does not require direct physical contact or the absence of intermediate components); and a second metal substrate disposed on the second insulating layer (Oota - middle 19 in Fig. 12; Ghosal - [0006] L45-57).
	Modified Oota discloses a first metal substrate including a first through-hole formed therein (Oota - [0022] - substrate 19; Oota - [0008] lines 100-101; Ghosal - [0006] L45-57); a first insulating layer disposed on the first metal substrate and including a second through-hole formed at a position corresponding to the first through-hole (Oota - [0022] - substrate 19; Oota - [0008] lines 100-101; Ghosal - [0006] L45-57), wherein the first metal substrate includes a first outer periphery, a second outer periphery, a third outer periphery, and a fourth outer periphery which define a shape of the first metal substrate, the first outer periphery and the fourth outer periphery are opposite to each other, the second outer periphery and the third outer periphery are opposite to each other between the first outer periphery and the fourth outer periphery (shown in annotated Fig. 10b of Oota below).
	While modified Oota does not explicitly disclose a shortest distance between the second outer periphery of the first metal substrate and a surface closest to the second In re Japikse, 86 USPQ 70.
	Additionally, such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).


[AltContent: arrow][AltContent: textbox (second outer periphery)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (first surface 
of fourth 
electrode )][AltContent: arrow][AltContent: textbox (first surface of 
of second electrode )][AltContent: arrow][AltContent: arrow][AltContent: textbox (first surface of 
of third electrode )][AltContent: arrow][AltContent: textbox (fourth outer periphery)][AltContent: textbox (first surface 
of first electrode )][AltContent: textbox (first region)][AltContent: oval][AltContent: arrow][AltContent: textbox (third outer periphery)][AltContent: textbox (first outer periphery)]
    PNG
    media_image1.png
    668
    484
    media_image1.png
    Greyscale

	

	Regarding claim 2, modified Oota discloses all the claim limitations as set forth above. Modified Oota further discloses a first hole arrangement region is formed in the inside of the first region (shown in annotated Figure 10b above), the first hole 

	While modified Oota does not explicitly disclose a shortest distance between the first region and the first outer periphery is 1.2 to 2.5 times the shortest distance between the second outer periphery and the extension portion, it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70.
	Additionally, such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
	Regarding claim 4, modified Oota discloses all the claim limitations as set forth above.  
	While modified Oota does not explicitly disclose the shortest distance between the second outer periphery and the extension portion is greater than or equal to 12 mm, it has been held that rearranging parts of an invention involves only routine skill in the In re Japikse, 86 USPQ 70.
	Additionally, such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
	Regarding claim 5, modified Oota discloses all the claim limitations as set forth above.
	While modified Oota does not explicitly disclose a shortest distance between an edge of the second through-hole and the first electrode, which is closest to the edge of the second through-hole among the plurality of first electrodes, is 50 to 180 times a thickness of the first insulating layer, it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70.
	Additionally, such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
	Regarding claim 6, modified Oota discloses all the claim limitations as set forth above.  
	While modified Oota does not explicitly disclose the shortest distance between the edge of the second through-hole and the first electrode, which is closest to the edge of the second through-hole among the plurality of first electrodes, is greater than or equal to 8 mm, it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70.
	Additionally, such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

	While modified Oota does not explicitly disclose an area of the first hole arrangement region is four times or more an area of one first electrode, such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
	Regarding claim 16, modified Oota discloses all the claim limitations as set forth above.  Modified Oota further discloses the extension portion includes a first terminal electrode and a second terminal electrode on the first insulating layer (Oota - 11a in Figures 10a and 10b), a first connection unit is disposed on the first terminal electrode, and a second connection unit is disposed on the second terminal electrode (Oota - [0008] discloses an external connection).
	Regarding claim 17, modified Oota discloses all the claim limitations as set forth above.  
	While modified Oota does disclose each of the first connection unit and the second connection unit is a connector (Oota - [0008] discloses an external connection), the limitation requiring the connector to be connected to an electric wire does not 
	Regarding claim 18, Oota discloses a power generation device comprising: a first fluid flow part ([0021] lines 228 and 229) and a second fluid flow part ([0021] line 233), and a thermoelectric element disposed between the first fluid flow part and the second fluid flow part ([0021]), wherein the thermoelectric element includes a first insulating layer ([0022] - substrate 19) including a through-hole ([0008] lines 100-101), a first electrode part disposed on the first insulating layer and including a plurality of first electrodes ([0022]; 18 in Fig. 4); a semiconductor structure disposed on the first electrode part ([0022]); a second electrode part disposed on the semiconductor structure and including a plurality of second electrodes ([0022]; 17 in Fig. 4); the first electrode part includes a first region vertically overlapping the plurality of second electrodes (depicted in Figures 10a and 12), at least one of the plurality of first electrodes includes an extension portion extending toward the first outer periphery from the first region such that the extension portion is provided on the first insulating layer (11a on 19 in Figures 7, 8, 10a, 10b, and 12).

	Ghosal discloses a thermoelectric element and further discloses the substrate layer may be made of one of a ceramic, an insulator and metal combination, and an insulator and semiconductor combination ([0006] L45-57).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the substrate of Oota with an insulator and metal combination, as disclosed by Ghosal, because as evidenced by Ghosal, the use of an insulator and metal combination to form the substrate layer of a thermoelectric element amounts to the use of known components in the art for their intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when forming the substrate of the thermoelectric element of Oota with a substrate layer made of an insulator and metal combination based on the teaching of Ghosal.
	Modified Oota discloses a second insulating layer disposed on the second electrode part (Oota - middle 19 in Fig. 12; Ghosal - [0006] L45-57; note: the term "on" does not require direct physical contact or the absence of intermediate components); and a second metal substrate disposed on the second insulating layer (Oota - middle 19 in Fig. 12; Ghosal - [0006] L45-57).
	Modified Oota discloses a first metal substrate including a first through-hole formed therein (Oota - [0022] - substrate 19; Oota - [0008] lines 100-101; Ghosal - [0006] L45-57); a first insulating layer disposed on the first metal substrate and including a second through-hole formed at a position corresponding to the first through-hole (Oota 
	While modified Oota does not explicitly disclose a shortest distance between the second outer periphery of the first metal substrate and a surface closest to the second through-hole in a first electrode, which is closest to the second through-hole among the plurality of first electrodes disposed between the second outer periphery and the second through-hole, is 90% to 110% of a shortest distance between the second outer periphery of the first metal substrate and the extension portion provided on the first insulating layer on the first metal substrate, it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70.
	Additionally, such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
	With regard to the recitations "in which a first fluid flows" and "in which a second fluid having a higher temperature than the first fluid flows", the limitations are directed to the manner in which the apparatus is intended to be used, and it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
	Regarding claim 19, modified Oota discloses all the claim limitations as set forth above. 
	While modified Oota does not explicitly disclose the shortest distance between the second outer periphery and the extension portion is greater than or equal to 12 mm, it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70.
	Additionally, such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
	Regarding claim 20, modified Oota discloses all the claim limitations as set forth above.  
	While modified Oota does not explicitly disclose the shortest distance between the edge of the second through-hole and the first electrode, which is closest to the edge of the second through-hole among the plurality of first electrodes, is greater than or equal to 8 mm, it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70.
	Additionally, such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). 
Response to Arguments
Applicant's arguments filed 12/29/2021 have been fully considered but they are not persuasive.  Specifically, applicant argues that Zaglio does not teach or suggest the extension portion is provided on the first insulating portion and on the first metal substrate. In response to applicant's argument, Zaglio is not relied upon to teach the limitation requiring the extension portion is provided on the first insulating portion and on the first metal substrate, instead Oota is relied upon to teach the extension portion provided on the substrate (11a on 19 in Figures 7, 8, 10a, 10b, and 12), and Ghosal is relied upon to teach the insulating portion and the first metal substrate as set forth in the office action.
With regard to applicant's argument that the claimed features are more than a mere rearranging of parts, and more than a recitation of relative dimensions of the claimed device; there is not a reason for one of ordinary skill to expect the thermoelectric element with the claimed arrangement and relative dimensions to perform differently than the thermoelectric element of the prior art.  As set forth in the office action, rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70.
	Additionally, such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). 
Applicant’s arguments with respect to claims 1-9 and 12-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	It is noted that the 112 rejections of claims 2-9, 12-15, and 16-17 in the previous office action are overcome by the claim amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188. The examiner can normally be reached Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAMIR AYAD/Primary Examiner, Art Unit 1726